Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is in response to the amended application filed on 06/02/2020.
Claims 2-21 are pending.
Claim 2 is amended.
Terminal Disclaimer
The terminal disclaimer filed on 06/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 9,198,204 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Remarks
	Applicant’s arguments (“Remarks”) filed on 06/02/2022 have been considered. 
Regarding the Double Patenting Rejection
	The Double Patenting rejection has been withdrawn due to Applicant’s filing of a Terminal Disclaimer on 06/02/2022. See Terminal Disclaimer section above. 
Regarding the Prior Art Rejection of Claim 12
	Applicant argues that Laine does not disclose “a target device receiving a message to initiate a commissioning process with the target device,” as recited in claim 12. Specifically, Applicant argues that “Laine instead describes that the mobile device 100A transmits a handover request to initiate a commissioning process on behalf of a display device 100B.” Remarks at page 13 of 15. Examiner finds these arguments unpersuasive. The fact that Laine teaches transmitting a handover request to display device 100B [target device], to initiate a commissioning process with the device 100B, necessarily means that this message is received by the display device. This is confirmed by Lain Fig. 7, which shows display device 100B receiving the handover request 60’. See Laine Fig. 7 & ¶ [0190], “mobile device 100A sends to display device 100B [target device], short-range communication connection parameters in a handover request 60’…The display device 100B replies with a handover select message 62' that includes information for a wireless docking environment and the connectivity settings of the display device 100B” – the purpose of the handover request message is to commission the display device to the wireless docking environment; see also ¶ [0191], “enable the wireless docking station 100F to setup a short-range communication connection with the display device 100B”).

The Arguments above apply similarly to the other independent claims 2 and 17.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-21 here are rejected under 35 U.S.C. § 103 as being unpatentable over Suumaki (Pub. No. US 2012/0265913 A1) in view of Laine (Pub. No. US 2012/0099566 A1)

Regarding claim 12, Suumaki teaches a target device, comprising: a microprocessor; a wireless radio; a commissioning logic; and one or more memories storing programs for execution by the target device, the programs including instructions capable of: transmitting a message to initiate a commissioning process with the target device (Suumaki ¶ [0082], NFC connection is initiated by bringing a wireless client device [target device] close to an AP; see also ¶ [0087], handover requester [target device] transmits an NFC Handover Request Message over an NFC link prior to joining a wireless domain); establishing a short-range signal transmission path with a wireless device independently of a communication network (Suumaki ¶ [0082], NFC connection is initiated by bringing a wireless client device [target device] close to an AP [wireless device]; see also ¶ [0087], handover requester [target device] transmits an NFC Handover Request Message over an NFC link prior to joining a wireless domain); after receiving the message, receiving one or more network configuration packets from the wireless device via the short-range signal transmission path, wherein the one or more network configuration packets convey network configuration data associated with the communication network according to a predetermined data format, the network configuration data including at least a security configuration data for accessing the communication network (Suumaki ¶ [0087], “if the Handover Selector is a Wi-Fi device with wireless connectivity, it should respond with an NFC Handover Select Message in the NFC Data Exchange Format (NDEF), with a configuration record that includes credentials, such as network index, SSID, authentication type, encryption type, network key, and MAC address”); executing the commissioning logic on the target device to decode and process the one or more network configuration packets and recover the network configuration data and after receiving the network configuration packets, employing via the wireless radio the network configuration data conveyed in the one or more network configuration packets to enable the target device to join the communication network (Suumaki ¶ [0089], “The Handover Requester in the Wi-Fi Protected Setup specification 2.0, would then typically use the SSID and Network Key to enroll on the same Wi-Fi network to which the Handover Selector is connected”).
Although Suumaki teaches the target device transmitting a message to initiate a commissioning process (Suumaki ¶ [0087], handover requester [target device] transmits an NFC Handover Request Message over an NFC link prior to joining a wireless domain), Suumaki does not explicitly teach a target device receiving a message to initiate a commissioning process with the target device. 
However, Laine teaches receiving a message to initiate a commissioning process with the target device (Laine Fig. 7 & ¶ [0190], “mobile device 100A sends to display device 100B [target device], short-range communication connection parameters in a handover request 60'”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Suumaki and Laine to teach a target device receiving a message from a wireless device to initiate a commissioning process with the target device because such a message because it allows for the target device to first receive “short-range communication connection parameters” Laine ¶ [0190], before receiving the handover WiFi parameters, Laine ¶ . Furthermore, this is merely choosing from a finite number of identified, predictable solutions (having the target device initiate commissioning to the network vs having another device initiate commissioning of the target device on the network), with a reasonable expectation of success. MPEP 2143(I).

Suumaki and Laine teach all the limitations of claims 2 and 17 as asserted above with regard to claim 12. 

Regarding claim 13, Suumaki and Laine teach the device of claim 12, Suumaki furthermore teaches wherein the communication network comprises a wireless local area network that utilizes IEEE 802.11 communications and wherein the short-range signal transmission path is not a wireless local area network that utilizes protocols based on IEEE 802.11 standards (Suumaki ¶ [0089], WiFi is taught here; see also ¶ [0087], NFC is the short-range signal transmission path).

Suumaki and Laine teach all the limitations of claims 3-4 and 18 as asserted above with regard to claim 13. 

Regarding claim 14, Suumaki and Laine teach the device of claim 13, Suumaki furthermore teaches wherein the short-range signal transmission path utilizes one or more of Bluetooth communications and near field communications (Suumaki ¶ [0087], NFC is the short-range signal transmission path).

Suumaki and Laine teach all the limitations of claims 5 and 19 as asserted above with regard to claim 14. 

Regarding claim 15, Suumaki and Laine teach the device of claim 14, Suumaki furthermore teaches wherein the security configuration data comprises a name of the wireless local area network (Suumaki ¶ [0087], “an NFC Handover Select Message in the NFC Data Exchange Format (NDEF), with a configuration record that includes credentials, such as network index, SSID”); wherein the security configuration data comprises a passphrase for the wireless local area network (Suumaki ¶ [0087], “an NFC Handover Select Message in the NFC Data Exchange Format (NDEF), with a configuration record that includes credentials, such as… network key); and wherein the security configuration data comprises a security mode of the wireless local area network (Suumaki ¶ [0087], “an NFC Handover Select Message in the NFC Data Exchange Format (NDEF), with a configuration record that includes credentials, such as… encryption type”).

Suumaki and Laine teach all the limitations of claims 6-8 and 20 as asserted above with regard to claim 15. 

Regarding claim 16, Suumaki and Laine teach the device of claim 15, Suumaki furthermore teaches contacting the wireless device via the communication network to indicate that the target device has successfully joined the communication network (Suumaki ¶ [0082], NFC connection is initiated by bringing a wireless client device close to an AP; see also ¶ [0089], the client connects to the AP network where information received from the AP indicates successful connection to the AP network); after contacting the wireless device, receiving, via the communication network, device configuration data from the wireless device (Suumaki Fig. 3 & ¶ [0147], NFC Connection Handover is used to set up a WiFi link; see also ¶¶ [0148]-[0149], about WDP exchange of configuration information; see also ¶ [0136]); and generating a visual indication to a user about a status of the commissioning process (Suumaki ¶¶ [0121]-[0122], during setup, the user is instructed via the user interface; see also ¶¶ [0184] and ¶ [0566]).

Suumaki and Laine teach all the limitations of claims 9-11 and 21 as asserted above with regard to claim 16.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.P.T./Examiner, Art Unit 2456                                                                                                                                                                                                        
/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        9/8/2022